Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on March 26th, 2019.  Claims 28-47 are pending. Claims 35-47 have been withdrawn without traverse.
Priority
3.	Application 16/364,807 was filed on March 26th, 2019 and is a continuation of Application 14/223,535 filed on March 24th, 2014 which is a division of Application 10/936,610 filed on September 8th, 2004 and has a provisional application 60/501,459 filed on September 8th, 2003.
Election/Restrictions
4.	Claims 35-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7th, 2022.
Examiner Request
5.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,725,609. Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,262,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the claimed invention except for the elimination of receiving the payment messages. It would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the receiving of the payment messages, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 28-34 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 28, as exemplary, recites storing a plurality of primary positions, corresponding to balances in a prefunded balance account, each primary position representing a right of a corresponding one of a plurality of participants to payment from the prefunded balance account; storing a plurality of supplemental positions, corresponding to supplemental balances in the prefunded balance account, each supplemental position representing a right of a corresponding one of the participants to payment from the prefunded balance account; determining if a sending participant's supplemental position, after subtraction of a payment amount of a payment message, is no less than a predetermined minimum for the sending participant's supplemental position; and releasing a payment message to cause the sending participant's supplemental position to decrease by the payment amount of the payment message and a receiving participant's supplemental position to increase by the payment amount when it is determined that the sending participant's supplemental position, after subtraction of the 3S/N: Not Yet Assigned17887.0003USC2 payment amount, is no less than the predetermined minimum for the sending participant's supplemental position.
These above limitations as drafted, under their broadest reasonable interpretation, recite a fundamental economic principle or practice, funds settlement. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. There are no technological components recited in Claims 28-34. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, Claim 28 (and dependent claims 29-34) do not recite any computer components. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to the abstract idea alone.  Therefore claim 28 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application claim 28 does not include any additional elements. See Applicant’s specification recites relevant details in at least the following sections:  Paragraphs [00111 and 00113]. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 28 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 29-34 further define the abstract idea that is present in their respective independent claim 28 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 29-34 are directed to an abstract idea and claims 28-34 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 30 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites “determining whether the sending participant's supplemental position is sufficient to cover the payment amount.” Examiner notes that claim 28 already recited “determining if a sending participant's supplemental position, after subtraction of a payment amount of a payment message, is no less than a predetermined minimum for the sending participant's supplemental position.” Therefore, claim 30 doesn’t further limit claim 28. Claim 31 is rejected for depending on rejected base claim 30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claims 28-31, and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 6,076,074 to Cotton et al. (hereinafter Cotton).
As per claim 28
Cotton discloses a method for conducting continuous electronic intraday final settlement of payment orders, the method comprising (abstract): 
storing a plurality of primary positions, corresponding to balances in a prefunded balance account, each primary position representing a right of a corresponding one of a plurality of participants to payment from the prefunded balance account (col. 11, lines 43-48, initial prefunded balance: col. 16, lines 54-61); 
storing a plurality of supplemental positions, corresponding to supplemental balances in the prefunded balance account, each supplemental position representing a right of a corresponding one of the participants to payment from the prefunded balance account (col. 11, lines 43-48, available balance- release and receipt of payment messages: col. 17, lines 1-3); 
determining if a sending participant's supplemental position, after subtraction of a payment amount of a payment message, is no less than a predetermined minimum for the sending participant's supplemental position (Example 3 and col. 14, 14-18, col. 16, lines 2-5, and col. 17, lines 9-13 and 57-63); and 
releasing a payment message to cause the sending participant's supplemental position to decrease by the payment amount of the payment message and a receiving participant's supplemental position to increase by the payment amount when it is determined that the sending participant's supplemental position, after subtraction of the payment amount, is no less than the predetermined minimum for the sending participant's supplemental position (col. 14, lines 18-23). 

As per claim 29
Cotton discloses receiving a plurality of payment messages from sending participants and holding the payment messages in a queue (col. 11, lines 57-59); and
 accepting designation of at least one of the plurality of payment messages received from sending participants as a priority message (col. 20, lines 27-42 and col. 42, lines 60- col. 43, line 4).

As per claim 30
Cotton discloses determining whether the sending participant's supplemental position is sufficient to cover the payment amount (Example 3 and col. 14, 14-18, col. 16, lines 2-5, and col. 17, lines 9-13 and 57-63).

As per claim 31
Cotton discloses wherein the determining of whether the sending participant's supplemental position is sufficient to cover the payment amount includes determining whether releasing the payment message would not cause the sending participant's supplemental position to go below zero (col. 17, lines 9-11).

As per claim 34
Cotton discloses the payment message is one of a plurality of payment messages including a priority message, an urgent message, a preferred message, or a non-priority message (col. 20, lines 27-42 and col. 42, lines 60- col. 43, line 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6,076,074 to Cotton et al. (hereinafter Cotton) in view of US Patent Publication US2005/0165695 to Berardi et al. (hereinafter Berardi).
As per claim 32
Cotton does not specifically teach determining whether a primary position of a sending participant is sufficient to cover a remainder of an amount not covered by the sending participant's supplemental position. Examiner notes that Cotton teaches using pending payment messages in combination with the initial/available balance to cover the entire amount not covered by the sending participant's supplemental position alone (col. 17, lines 57- col. 18, line 4).
Berardi discloses determining whether a primary position of a sending participant is sufficient to cover a remainder of an amount not covered by the sending participant's supplemental position (paragraph [0029]).
Therefore it would have been obvious at the time of invention to modify Cotton to include determining whether a primary position of a sending participant is sufficient to cover a remainder of an amount not covered by the sending participant's supplemental position as taught by Berardi to combine prior art elements according to known methods to satisfy more payment requests.

As per claim 33
Cotton does not specifically teach the determining of whether the primary position of the sending participant is sufficient to cover the remainder of the amount not covered by the sending participant's supplemental position is performed if the sending participant's supplemental position is not sufficient. Examiner notes that Cotton teaches using pending payment messages in combination with the initial balance to cover the entire amount not covered by the sending participant's supplemental position alone (col. 17, lines 57- col. 18, line 4).
Berardi discloses the determining of whether the primary position of the sending participant is sufficient to cover the remainder of the amount not covered by the sending participant's supplemental position is performed if the sending participant's supplemental position is not sufficient (paragraph [0029])
Therefore it would have been obvious at the time of invention to modify Cotton to include determining of whether the primary position of the sending participant is sufficient to cover the remainder of the amount not covered by the sending participant's supplemental position is performed if the sending participant's supplemental position is not sufficient as taught by Berardi to combine prior art elements according to known methods to satisfy more payment requests.




Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application US2004/0039701 to Nakamura et al. 
US Patent Application US2002/0010612 to Smith et al. 
US Patent Number 7,167,711 to Dennis 
US 2005/0203835 to Nhaissi et al.
US 2005/0010483 to Ling
US Patent Number 7,308,426 to Pitroda
US Patent Number 7,110,993 to Soulanille et al.
US Patent Number 6,353,811 to Weissman
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693